This is a suit by Jose Olivas against Bob Fletcher to recover $105 and an attorney's fee of $20. Upon trial without a jury Olivas recovered judgment for $105.
Olivas was employed in the construction of a public work financed by grant from the United States. Lee Moor Contracting Company was the contractor constructing the work. Time checks were issued daily to Olivas by said Company. Weekly pay checks were issued to him by said Company, which were endorsed by Olivas and delivered to Fletcher, who cashed same and accounted to Olivas for much less than the amount of the pay checks. Olivas is an illiterate Mexican and evidently quite ignorant. He was induced to endorse and deliver the checks to Fletcher upon the latter's false statement to him that the checks had to be endorsed and returned to the Government because he (Olivas) was not a citizen of the United States. The money was not returned to the Government.
Viewed in its aspect most favorable to Olivas, the evidence supports the view the facts are as briefly stated above.
We regard the evidence as showing that Fletcher obtained the endorsement and delivery of the pay checks to him through the false and fraudulent statements indicated. In our opinion it shows a cause of action in favor of Olivas based upon fraud, and judgment was properly rendered for the money collected upon the pay checks by Fletcher and withheld from Olivas.
Chief Justice PRICE did not participate in the disposition of this appeal.
Affirmed.